 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    CARLOS ARTEAGA,                             Case No. 2:19-cv-07305-ODW (AFM)
12                        Petitioner,             ORDER DISMISSING PETITION
13                                                FOR WRIT OF HABEAS CORPUS
            v.                                    WITHOUT PREJUDICE
14
      KEN CLARK, Warden,
15
                          Respondent.
16

17

18         Petitioner, a state prisoner, filed this petition for a writ of habeas corpus
19   pursuant to 28 U.S.C. § 2254 in the United States District Court for the Eastern
20   District of California. The case was subsequently transferred to this Court. (ECF No.
21   5.) The petition challenges Petitioner’s conviction of two counts of attempted murder
22   in Los Angeles County Superior Court case number LA081087. (ECF No. 1.) It raises
23   two grounds for relief: (1) the trial court’s failure to instruct the jury regarding lesser
24   offenses deprived Petitioner of his constitutional rights; and (2) Petitioner’s case
25   should be remanded to the trial court for resentencing pursuant to California Senate
26   Bill 620. (ECF No. 1 at 6, 8 (referring to ¶ 9(f) of the petition as setting out the two
27   grounds).)
28
 1          The present petition is duplicative of an earlier-filed petition in Arteaga v.
 2   Clark, Case No. 2:19-cv-07226-ODW (AFM).1 Both petitions challenge the same
 3   conviction and sentence, and both petitions raise the same two grounds for relief.
 4   (See ECF No. 1 at 5 in case no. 2:19-cv-07226-ODW(AFM).) The earlier-filed action
 5   is fully briefed: Respondent has filed an answer addressing the merits of Petitioner’s
 6   claims, and Petitioner has filed a reply. (ECF Nos. 8 & 10 in Case No. 2:19-cv-07226-
 7   ODW(AFM).)
 8          Because this later-filed petition is duplicative of the petition currently pending
 9   in case no. 2:19-cv-07226-ODW(AFM), the Court exercises its discretion to dismiss
10   the later petition without prejudice. See Adams v. Cal. Dep’t of Health Servs., 487
11   F.3d 684, 688 (9th Cir. 2007) (district court has discretion to dismiss a duplicative
12   later-filed action), overruled on other grounds, Taylor v. Sturgell, 553 U.S. 880, 904
13   (2008); Melvin v. United States, 2016 WL 3125703, at *2 (C.D. Cal. May 31, 2016)
14   (dismissing later-filed petition as duplicative and observing that petitioner’s
15   “initiation of identical habeas actions in two different districts is wholly antithetical
16   to principles of judicial economy”); see generally Slack v. McDaniel, 529 U.S. 473,
17   478 (2000) (stating that federal courts retain broad discretion to control their dockets
18   and “prevent duplicative or unnecessary litigation”).
19                                              ORDER
20          IT IS THEREFORE ORDERED that the current petition is dismissed without
21   prejudice as duplicative of case no. 2:19-cv-07226-ODW(AFM).
22

23   DATED: February 5, 2020
24
                                                 ____________________________________
25                                                       OTIS D. WRIGHT, II
                                                   UNITED STATES DISTICT JUDGE
26

27
     1   Pursuant to Rule 201 of the Federal Rules of Evidence, the Court takes judicial notice of the
28
     record and files in Petitioner’s earlier case filed in this District.
                                                    2
